Case 1:20-cv-04651-SDG Document 38-13 Filed 11/19/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. Lin Wood, Jr.,
Plaintiff, CIVIL ACTION FILE NO.
V. 20-cv-0465 1-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

Defendants.

 

 

AFFIDAVIT OF KOMAL PATEL

Personally appeared before me, the undersigned subscribing officer, duly
authorized to administer oaths, KOMAL PATEL, who being duly sworn, deposed
and stated as follows:

1. Mynameis KOMAL PATEL.Iam over 18 years of age, a citizen of
the State of Georgia, suffer from no legal disabilities, and am otherwise competent
to testify to the matters contained herein. I have personal knowledge of the facts
here, and if called as a witness, can testify completely thereto.

2. Lam aresident of and registered elector in DeKalb County, Georgia.
Case 1:20-cv-04651-SDG Document 38-13 Filed 11/19/20 Page 2 of 5

3. On November 16, 2020, I was present as an observer credentialed by
the Democratic Party of Georgia to observe the statewide hand recount of ballots
cast in the 2020 Presidential Election in Clayton County, Georgia (the “Recount’).

4. [arrived at the Clayton County Police Department, where the Recount
was held while I observed it, shortly after 8 a.m.

5. On arrival at the Police Department, I had no problems accessing the
room where the Recount was happening.

6. | Thespace was small. But at no point was I concerned about the ability
to view what was happening in any part of the room. While waiting in the roped
off area (for the public, media, and party volunteers who took turns observing the
floor where people were counting), it was easy to see what was happening all
around the room. Any observer could easily see what was happening in any part of
the room merely by moving around a few steps.

7. | While monitoring the counting floor — which involved actually
walking around next to the tables with people who were counting — I had access to
view each of the two-person audit teams at the tables. I could hear the auditors
announce and discuss the votes they counted on each ballot. I could also see the

selections voters had made on the ballots that the audit teams were recounting, and
temporarily

Case 1:20-cv-04651-SDG Document 38-13 Filed 11/19/20 Page 3 of 5

could see into what designated stack a given audit team placed each ballot. Other
credentialed observers had the same access as I did.

8. While I was present, I observed at least five individuals who I
understand were associated with the Trump Campaign and/or Republican Party. I
observed one of these individuals taking pictures and sending them to somebody
on his phone. I observed a Trump-Pence logo on those messages.

9. Additionally, I observed at least three of these individuals causing
disruptions in the Recount room. For example, one of the individuals began
complaining to an election official that the County was not following the rules by
permitting only one monitor per party even though there were 12 tables in the
room, I understand this is the subject of the Affidavit submitted by Ibrahim Reyes.
The individuals I observed were being highly combative and were disruptive.

This resulted in an election official ultimately asking a couple of the individuals to
leave the Recount room.

10. While I was observing the Recount, in addition to the 5 Republican
observers, there were approximately 6 other credentialed observers present, with
about 4 representing the Democratic Party, and 2 from the Carter Center

(additional non-credentialed observers remained in the public viewing area).
Case 1:20-cv-04651-SDG Document 38-13 Filed 11/19/20 Page 4of 5

11. Eachparty, both Republican and Democratic, as well as the Carter
Center, had monitors present and on the floor of the Recount throughout the time I
was present. The monitors for each party, and the Carter Center, alternated on the
floor. The same rules were applied to all credentialed observers.

12. Lalso observed a group of individuals I understood to be the members
of a vote review panel. I saw at least two of the individuals affiliated with the
Republican Party serve on this panel.

13. TIalso saw two or three members of the news media and other
members of the public observing the Recount from a designated area.

14. [observed no inaccuracies, improprieties, inconsistencies, or other
problems during the Recount. The audit teams I observed appeared to be counting
correctly. The process ran smoothly, minus the above-mentioned disruptions.

15. Around noon, after approximately 3 hours of observation, I left the
Recount because the County took a break for lunch.

16. I learned froma notice posted by the County in the room where the
morning Recount took place that the Recount was being moved to the Jackson
Elementary School gymnasium in the afternoon of November 16, 2020 (beginning
at 1:30 p.m.). [did not attend the afternoon session of the Recount on November

16, 2020.
Case 1:20-cv-04651-SDG Document 38-13 Filed 11/19/20 Page 5of5

17. I give this Declaration freely, without coercion, and without any

expectation of compensation or other reward.

18. I declare under penalty of perjury that the foregoing is true and correct

to the best of my ability.

Executed this 18th day of November 2020.

Vtioadk> Pidede (signed)

 

KOMAL PATEL

 

Sworn to and subscribed to
before me this 18th day of
November 2020.

Gra draltye~

Notary Public

a llliteiy,
inn’ 2a!

 
   

Ana Laura Salazar Uribe

   

ID NUMBER
131757026
COMMISSION EXPIRES
October 11, 2022

 

 

 

 

My commission expires: 10/11/2022

Notarized online using audio-video communication
